Citation Nr: 1607586	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  08-37 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1976 to April 1980.  The Veteran also was a member of the National Guard and Army Reserve.  This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a September 2006 rating decision issued by the Regional Office (RO) in Fort Harrison, Montana.  

The Veteran testified before the undersigned Veterans Law Judge in June 2010.  A copy of the hearing transcript is associated with the Veteran's claims file.


FINDINGS OF FACT

1.  A chronic cervical spine disability was not manifest during service and arthritis was not manifest within one year of separation.  Cervical pathology is not attributable to service.

2.  A chronic left shoulder disability was not manifest during service and arthritis was not manifest within one year of separation.  Left shoulder pathology is not attributable to service.


CONCLUSION OF LAW

1.  A cervical spine disability was not incurred or aggravated by service and arthritis of the cervical spine may not be presumed to have occurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  A left shoulder disability was not incurred or aggravated by service and arthritis of the left shoulder may not be presumed to have occurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

The RO provided the required notice in letters sent to the Veteran in September 2005 and March 2006.  These letters informed the Veteran of what evidence was required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  The March 2006 letter informed the Veteran of the laws regarding the assignment of effective dates and disability ratings.  The case was last adjudicated in an October 2014 Supplemental Statement of the Case.
 
Regarding the duty to assist, the record contains the Veteran's service treatment records, VA medical records, VA examination reports, the Veteran's lay statements, private treating source records, and statements from the Veteran's representative.

During the June 2010 hearing, the undersigned Veterans Law Judge clarified the issues on appeal, and suggested the submission of additional evidence to support the Veteran's claim. The Veterans Law Judge also left the record open for a 30-day period following the hearing to allow for the submission of such additional evidence.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103 (2015).

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

The Board remanded the appeal in September 2010 in order to obtain service treatment records from Womack Army Medical Center, private treatment records from the Veteran's chiropractor, and medical records from the Montana State Prison system.  A response from Womack Army Medical Center dated December 2010 indicates that this facility had no records for the Veteran.  A December 2010 response from the Veteran's chiropractor indicates the treatment provider retired and did not retain their records, although this provider did confirm treating the Veteran.  Montana State Prison system records were obtained in February 2011.

The Board remanded the appeal in June 2014 in order for the Veteran to identify any healthcare providers who had treated him for his claimed cervical spine and left shoulder disabilities and authorize the release of his personal health information from his insurance providers.  Additionally, the Board ordered an additional VA examination be obtained to ascertain the etiology of the Veteran's cervical spine and left shoulder symptoms.  The record indicates that the Veteran did not respond to an August 2014 request for information regarding treatment for his claimed cervical spine and left shoulder disabilities.  

In order to ascertain the etiology of the Veteran's cervical spine and left shoulder symptoms, VA obtained an additional medical opinion in October 2014.  This report reflects the examiner reviewed the Veteran's past medical history and provided an opinion supported by rationale and citation to the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the October 2014 report is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2015).

The Board finds that there was substantial compliance with the prior Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.


Laws and Regulations

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).

To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

For VA purposes, chronic diseases are listed in 38 C.F.R. § 3.309(a) and include arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Moreover, in certain cases, where a chronic disease becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Cervical Spine Disability

The Veteran contends that he developed a cervical spine disability due to a parachute injury that he sustained on active duty.

The Veteran does not allege and the evidence does not suggest that he engaged in combat with the enemy.  As such, 38 U.S.C.A. § 1154(b) does not apply to his claim.

The service treatment records indicate that Veteran was treated for complaints of right knee pain following a hard parachute landing in February 1980.  There is no indication that the Veteran complained of or was treated for a cervical spine injury.

The Veteran relates his history of a cervical spine disability to a parachute accident that he claims occurred in January 1978.  See Statement in Support of Claim dated March 2006.  VA attempted to obtain records from the Womack Army Medical Center, this provider indicated that they have no records for the Veteran.  Requests for these records were made to National Personnel Records Center, with a negative response in June 2006.  An additional request to Womack Army Medical Center was made and a negative response was received in December 2010.

VA attempted to obtain records from the St. Mercy Hospital, a civilian treatment location the Veteran claims he was treated for partial paralysis following the January 1978 incident; this provider indicated in July 2009 that they have no records for the Veteran.

The Veteran entered the Army Reserve immediately on separation from active duty in April 1980 and entered the Air National Guard in June 1980.  

A Report of Medical Examination dated July 1982 indicates that the Veteran's musculoskeletal system was normal.  This examination report shows the Veteran denied any significant history.  
A Report of Medical Examination dated March 1986 shows the Veteran's musculoskeletal system was normal.  A report of Medical History dated March 1986 shows the Veteran denied pertinent history.

A February 1991 Report of Medical Examination shows the Veteran's neurologic system and neck were normal.  A Report of Medical History dated February 1991 shows the Veteran denied neuritis bone, swollen or painful joints, and arthritis.

A Report of Medical History dated October 1996 shows the Veteran reported injuries from active duty, specifically noted in the remarks section is a statement "parachuting back, knee injury."  The Veteran denied a history of paralysis and neuritis.

In order to ascertain the etiology of the Veteran's cervical spine symptoms, VA obtained a medical opinion in January 2008.  

The January 2008 VA examiner opined that the Veteran had early osteoarthritis at C5-C6.  The examiner opined that the Veteran's cervical osteoarthritis was less likely than not incurred in or caused by the in-service injury.  The examiner provided support for their opinion in noting that the Veteran denied a cervical spine disability or symptoms of cervical spine pathology throughout his Reserve and National Guard service.

An additional VA examination and opinion were obtained in September 2009.  The VA examiner noted that the Veteran claimed to be the only soldier hospitalized from a January 1979 parachute accident that resulted in 22 soldiers being treated at St. Edward Mercy Medical Center.  The examiner noted that the Veteran received x-ray imaging of his cervical spine at the January 2008 examination that revealed early degenerative osteoarthritis at C5-C6.  The examiner opined that it was less likely than not that the Veteran's cervical degenerative disc disease was caused by any service-connected activities due to the mild nature of the disease on objective imaging dated September 2009.

Pursuant to the June 2014 Board remand, VA obtained an additional medical opinion in October 2014.  This report reflects the examiner reviewed the Veteran's past medical history and provided an opinion supported by rationale and citation to the evidence of record.  The examiner noted their review of the 2008 and 2009 VA examinations and a May 2009 report from the Veteran's private physician, as well as relevant medical research in UpToDate.com.  The examiner noted that the objective clinical evidence of record indicated an onset of degenerative arthritis of the cervical spine in January 2008.  

The October 2014 VA examiner opined that it was more likely than not that the Veteran's cervical spine disability was caused by or a result of the aging process and the Veteran's 12 year post-service involvement in occupational and recreational activities.  The examiner opined that it was less likely than not caused by or aggravated by any event during service, to include the Veteran's repeated parachute jumps or the January 1979 parachute accident.  The examiner cited as support for their opinion that a review of the treatment record did not reveal relevant associated medical pathology concerning the cervical spine from the Veteran's separation from Guard/Reserve service in 1996 until the January 2008 findings of degenerative arthritis.  The examiner also noted that the service medical record did not indicate the presence of a cervical spine condition, complaints of cervical spine disability, or injury to the cervical spine.  The examiner also noted that the Veteran denied pertinent history in March 1986, February 1991, and October 1996 while in the Army Reserve, Air National Guard, and Army National Guard.

In support of his claim, the Veteran submitted a May 2009 opinion from M.W.P., M.D.  This opinion notes that the Veteran reported a 30 year history of shooting cervical spine pain that radiated to the left shoulder.  The examiner noted a review of the claims file, including service records and VA medical records.  Dr. M.W.P. opined that she was about 65% sure that the Veteran's degenerative disc disease is related to his parachuting injury in service.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran is competent to report observing symptoms of cervical spine pain.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Here, there is positive and negative evidence.  The positive evidence includes the Veteran's lay evidence and the May 2009 opinion from Dr. M.W.P.  

The Board finds that the October 2014 VA opinion is probative and persuasive as to the etiology of the Veteran's cervical spine disability.  The opinion was rendered by a medical professional with the expertise to opine on the matters at issue in this case.  In addition, the examiner considered the Veteran's lay evidence (including his complaints and his assertions of treatment for cervical spine pathology in service) and based his opinions following a review of the claims folder as well as a complete physical examination.  The October 2014 VA examiner also provided a well-reasoned rationale for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

The Board finds that the VA medical opinion from October 2014 is the most probative evidence of record and weighs against the claim.  This opinion is of more probative weight than the Veteran's statements and the May 2009 opinion from Dr. M.W.P. that his cervical spine disorder is related to his service.  The Board finds that the October 2014 VA examination most accurately reflects the clinical evidence of record and provides well-supported rationale for the opinion contained therein.

The Board further finds that the service records, medical records, and lay testimony do not establish that arthritis of the cervical spine manifest during service or in the year after separation from service.  Further, in view of the denial of pertinent history throughout his National Guard and Reserve duty and the lack of any evidence of cervical spine disability manifestations for many years after discharge from active service, the assertion of an in-service onset and ongoing manifestations is not credible.  Furthermore, the Veteran did not have characteristic manifestations sufficient to identify a chronic pathology (arthritis) in service or within one year of discharge.  

To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's cervical spine disabilities to an in-service injury, the Board finds that the probative value of the general lay assertions are outweighed by the October 2014 VA opinion and the clinical evidence of record indicating a post-service onset.

Here, long after service, the Veteran reported a 30 year history of shooting pains.  However, when examined on July 1982, March 1986, February 1991, and October 1996, the spine, neck, and upper extremities and neurologic system were normal.  

Furthermore, in reports of medical history dated July 1982, March 1986, February 1991, and October 1996, he specifically denied paralysis and neuritis.  

The Veteran's report of a 30 year history is inconsistent with the contemporaneous service records and is not credible.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Similarly, a medical report based upon an inaccurate factual premise is equally unreliable.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Based upon the more probative evidence of record, the Board concludes that a cervical spine disability was not manifest during service, or to a compensable degree within one year of service, and that such processes are unrelated to service.  A preponderance of the evidence is against the claim and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Left Shoulder Disability

The Veteran contends that he developed a left shoulder disability due to a parachute injury that he sustained on active duty.

The Veteran does not allege and the evidence does not suggest that he engaged in combat with the enemy.  As such, 38 U.S.C.A. § 1154(b) does not apply to his claim.

The service treatment records indicate that Veteran was treated for complaints of right knee pain following a hard parachute landing in February 1980.  There is no indication that the Veteran complained of or was treated for a left shoulder injury.

The Veteran relates his history of a left shoulder disability to a parachute accident that he claims occurred in January 1978.  See Statement in Support of Claim dated March 2006.  VA attempted to obtain records from the Womack Army Medical Center, this provider indicated that they have no records for the Veteran.  Requests for these records were made to National Personnel Records Center, with a negative response in June 2006.  An additional request to Womack Army Medical Center was made and a negative response was received in December 2010.

VA attempted to obtain records from the St. Mercy Hospital, a civilian treatment location the Veteran claims he was treated for partial paralysis following the January 1978 incident; this provider indicated in July 2009 that they have no records for the Veteran.

The Veteran entered the Army Reserve immediately on separation from active duty in April 1980 and entered the Air National Guard in June 1980.  

A Report of Medical Examination dated July 1982 indicates that the Veteran's upper extremities were normal.  A Report of Medical History dated July 1982 report shows the Veteran reported a history of hospitalization for removal of his tonsils prior to service.  The Veteran denied all other pertinent history.

A Report of Medical Examination dated March 1986 shows the Veteran's upper extremities were normal.  A report of Medical History dated March 1986 shows the Veteran reported that he was hospitalized in August 1984 due to a head injury that resulted in seven stitches.  The Veteran denied all other pertinent history.

A February 1991 Report of Medical Examination shows the Veteran's upper extremities were normal.  A Report of Medical History dated February 1991 shows the Veteran denied neuritis, bone, swollen or painful joints, and arthritis.

An October 1996 Report of Medical Examination shows the Veteran's upper extremities were normal.  A report of Medical History dated October 1996 shows the Veteran reported injuries from active duty, specifically noted in the remarks section is a statement "parachuting back, knee injury."

In order to ascertain the etiology of the Veteran's left shoulder symptoms, VA obtained a medical opinion in January 2008.  

The January 2008 VA examiner opined that the Veteran had a normal left shoulder examination that showed no evidence of abnormalities.  The examiner noted that two views of the left shoulder showed the acromioclavicular and glenohumeral joint to be in anatomic alignment.  There was no significant degenerative osteoarthritis, no soft tissue calcification or other bony abnormalities.  The January 2008 VA examiner opined that the Veteran's left shoulder complaints were less likely than not incurred in or caused by a disease or injury incurred in active service.  The examiner provided support for their opinion in noting that the Veteran denied a left shoulder condition for many years after his claimed in-service injury, noting negative Reports of Medical History and Reports of Medical Examination in 1986, 1991, and 1996 that denied pertinent history.  

An additional VA examination and opinion were obtained in September 2009.  The VA examiner noted that the Veteran claimed to be the only soldier hospitalized from a January 1979 parachute accident that resulted in 22 soldiers being treated at St. Edward Mercy Medical Center.  This examiner accepted the Veteran's report of a history of left shoulder contusion in service.  The examiner opined that while the Veteran did sustain a contusion to the left shoulder in service, it was more likely than not that the Veteran's left shoulder degenerative joint disease was caused by progressive age-related changes rather than his in-service shoulder contusion.

Pursuant to the June 2014 Board remand, VA obtained an additional medical opinion in October 2014.  This report reflects the examiner reviewed the Veteran's past medical history and provided an opinion supported by rationale and citation to the evidence of record.  The examiner noted their review of the 2008 and 2009 VA examinations and a May 2009 report from the Veteran's private physician, as well as relevant medical research in UpToDate.com.  The examiner noted that the objective clinical evidence of record indicated an onset of degenerative arthritis of the left shoulder in September 2009.

The October 2014 VA examiner opined that it was more likely than not that the Veteran's left shoulder disability was caused by or a result of the aging process and the Veteran's 13 year post-service involvement in occupational and recreational activities.  The examiner opined that it was less likely than not caused by or aggravated by any event during service, to include the Veteran's repeated parachute jumps or the January 1979 parachute accident.  The examiner cited as support for their opinion that a review of the treatment record did not reveal relevant associated medical pathology concerning the left shoulder from the Veteran's separation from Guard/Reserve service in 1996 until the September 2009 findings of degenerative arthritis.  The examiner also noted that the service medical record did not indicate the presence of a left shoulder condition, complaints of a left shoulder disability, or injury to the left shoulder.  The examiner also noted that the Veteran denied pertinent history in March 1986, February 1991, and October 1996 while in the Army Reserve, Air National Guard, and Army National Guard.

In support of his claim, the Veteran submitted a May 2009 opinion from M.W.P., M.D.  This opinion notes that the Veteran reported a 30 year history of progressive left shoulder pain.  The examiner noted a review of the claims file, including service records and VA medical records.  Dr. M.W.P. opined that she was about 65% sure that the Veteran's left shoulder disability is related to his parachuting injury in service.
In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran is competent to report observing symptoms of left shoulder pain.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Here, there is positive and negative evidence.  The positive evidence includes the Veteran's lay evidence and the May 2009 statement from Dr. M.W.P.  

The Board finds that the October 2014 VA opinion is probative and persuasive as to the etiology of the Veteran's left shoulder disability.  The opinion was rendered by a medical professional with the expertise to opine on the matters at issue in this case.  In addition, the examiner considered the Veteran's lay evidence (including his complaints of and treatment for left shoulder pain in service) and based his opinions following a review of the claims folder as well as a complete physical examination.  The October 2014 VA examiner also provided a well-reasoned rationale for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

The Board finds that the VA medical opinion from October 2014 is the most probative evidence of record and weighs against the claim.  This opinion is of more probative weight than the Veteran's contentions and the May 2009 opinion from Dr. M.W.P. that his left shoulder disability is related to his service.  The Board finds that the October 2014 VA examination most accurately reflects the clinical evidence of record and provides well-supported rationale for the opinion contained therein.
The Board further finds that the service records, medical records, and lay testimony do not establish that arthritis manifest during service or in the year after separation from service.  Further, in view of the denial of pertinent history throughout his National Guard and Reserve duty and the lack of any evidence of left shoulder disability manifestations for many years after discharge from active service, the assertion of an in-service onset and ongoing manifestations is not credible.  The Veteran did not have characteristic manifestations sufficient to identify a chronic pathology of the left shoulder (arthritis) in service or within one year of discharge.  

To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's left shoulder disabilities to an in-service injury, the Board finds that the probative value of the general lay assertions are outweighed by the October 2014 VA opinion and the clinical evidence of record indicating a post-service onset.

Here, long after service, the Veteran reported a 30 year history of progressive shoulder pain.  However, when examined on July 1982, March 1986, February 1991, and October 1996, the upper extremities and neurologic system were normal.  

Furthermore, in reports of medical history dated July 1982, March 1986, February 1991, and October 1996, he specifically denied paralysis and neuritis.

The Veteran's report of a 30 year history is inconsistent with the contemporaneous service records and is not credible.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Similarly, a medical report based upon an inaccurate factual premise is equally unreliable.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Based upon the more probative evidence of record, the Board concludes that a left shoulder disability was not manifest during service, or to a compensable degree within one year of service, and that such processes are unrelated to service.  A preponderance of the evidence is against the claim and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



 ORDER

Service connection for a cervical spine disability is denied

Service connection for a left shoulder disability is denied




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


